Per Curiam.

The state of facts here presented is similar to that considered in Matter of Robinson v. Brock (255 App. Div. 308). In that case it was held that the sole candidate of an independent body is not entitled by section 249 of the Election Law to a separate row or column on the voting machine. *958Matter of Haviland v. Ellrodt (268 N. Y. 488) is distinguishable. The independent body in that case had a number of candidates. Here Matthew M. Levy is the sole candidate of the independent bodies in question. By the language of section 249 he is not entitled to a separate row or column as such sole candidate.
On the appeal of Thomas A. Aurelio the order appealed from should be modified so as to direct that the name of Matthew M. Levy be placed only in the line and column ‘of the American Labor Party with the emblem of that party and with the names and emblems of the two independent bodies also nominating him for Justice of the Supreme Court. (Martin, P. J., Townley and Glennon, JJ. concur; Dore, J., dissents and votes to affirm.)
On the appeal of Matthew M. Levy the order so far as appealed from should be affirmed. All concur.
Present ■—Martin, P. J., Townley, Glennon and Dore, JJ.
Order modified so as to direct that the name of Matthew M. Levy be placed only in the line and column of the American Labor Party with the emblem of that party and with the names and emblems of the two independent bodies also nominating him for Justice of the Supreme Court, and as so modified affirmed. (Dore, J., dissents and votes to affirm.) Order, so far as appealed from by Matthew M. Levy, unanimously affirmed and leave to appeal to the Court of Appeals granted to said appellant.